DETAILED ACTION
	In Reply filed on 03/14/2022, claims 8, 13-16, 21, 26-29, and 33-36 are pending. Claims 8, 15, 21, and 28 are currently amended. Claims 1-7, 9-12, 17-20, 22-25, and 30-32 are preciously or currently canceled. Claims 33-36 are newly added. Claims 8, 13-16, 21, 26-29, and 33-36 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
	The paragraph, Specification [0074] in the Examiner’s Amendment, is corrected to have FIG. 14I instead of FIG. 141.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carter Reeb on 04/07/2022.

The application has been amended as follows: 

SPECIFICATION (filed on 04/07/2022)
[0016] FIG. 3E illustrates exemplary agglomerate organization and distribution in a yield- stress support bath for 3D printing hydrophobic materials in a[[n]] [[un]]stressed condition, according to an embodiment. 

[0017] FIG. 3F illustrates exemplary agglomerate organization and distribution in a yield- stress support bath for 3D printing hydrophobic materials in an unstressed condition, according to an embodiment.

[0031] FIGs. 8[[H]] G-8J illustrate a time-lapse image sequence of PDMS filament printed in a hydrophobic, shear-thinning fumed silica and mineral oil yield-stress support bath and the variation in morphology over a 24-hour period, where FIG. 8G is taken at 0 seconds, FIG. 8H is taken at 60 seconds, FIG. 81 is taken at  1 hour, and FIG. 8J is taken at  24 hours.

[0074] FIG. 14[[J]]K is an image of a 3D printed battery set printed according to the schematic illustration of FIG. 14I.

[0099] …… In contrast, when printing in a fumed silica support bath, due to its hydrophobic properties, the interfacial tension between fumed silica suspension and liquid PDMS is comparatively low, which enables the PDMS filament (e.g., having a diameter of approximately 250 um) to stably keep its original shape at liquid state (without solidification) for a relatively long time (e.g., about 24 hours) as shown in the time lapse images of FIGs. 8G-8J, which were taken at 0 seconds, 60 seconds,  1 hour, and  24 hours, respectively.

CLAIMS (filed on 03/14/2022)
Claim 8. (currently amended) A system used for three-dimensional (3D) printing, the system comprising a hydrophobic shear-thinning yield-stress support bath and a hydrophobic printing ink, and the hydrophobic shear-thinning yield-stress support bath material comprising: 
a volume of mineral oil; and 
a mass of hydrophobic fumed silica nanoparticles, 
wherein the hydrophobic fumed silica nanoparticles are dispersed within the volume of mineral oil to form a fumed silica-mineral oil mixture, 
wherein the hydrophobic fumed silica nanoparticles have an average diameter of between about 5 nm and about 50 nm, 
wherein a concentration of the hydrophobic fumed silica nanoparticles in the mineral oil is between about 4% (w/v) and about 8% (w/v), 
wherein the fumed silica-mineral oil mixture is aged for greater than a day to form a stable colloidal suspension, 
wherein the stable colloidal suspension is centrifuged to substantially remove any entrapped  bubbles and form the yield-stress support bath material such that the hydrophobic fumed silica nanoparticles intermolecularly connect with each other to form aggregates with an average aggregate size of between about 100 nm and about 500 nm, wherein the yield-stress support bath experiences negligible structural change at temperatures from about 25 degree Celsius to  about 100 degrees Celsius, 
wherein, in a non-stress condition, the fumed silica aggregates cause the yield-stress support bath material to behave in a solid-like manner, 
wherein, when an external shear stress is applied to a portion of the yield-stress support bath material by movement of a printing nozzle through said portion of the yield-stress support bath material, a localized stress condition causes the fumed silica aggregates to disperse into the mineral oil and the yield-stress support bath material to behave in a liquid-like manner in said portion of the yield-stress support bath material, allowing printing into said portion of the yield- stress support bath material of the [[a]] hydrophobic printing ink, and  
wherein, after printing the hydrophobic printing ink into said portion of the yield-stress support bath material and after removal of the printing nozzle from said portion of the yield- stress support bath material, the localized stress condition is removed and the fumed silica nanoparticles again aggregate together to form the fumed silica aggregates having the average aggregate size of between about 100 nm and about 500 nm, causing the yield-stress support bath to behave in a solid-like manner such that the hydrophobic printing ink forms an intermediate article in said portion of the yield-stress support bath material,
wherein the yield-stress support bath material, when the localized stress condition is removed, has sufficient rheological properties to cause a size and a shape of the intermediate article to remain substantially unchanged without curing or cross-linking the hydrophobic printing ink.
 
Claim 13. (currently amended) The system  of claim 8, wherein the average diameter of the fumed silica nanoparticles is about 20 nm.  

Claim 14. (currently amended) The system  of claim 8, wherein the hydrophobic printing ink  comprises a cross linkable material.  

Claim 15. (currently amended) The system  of claim 14, wherein the hydrophobic printing ink , once formed as the intermediate article in the yield-stress support bath material, can be cross-linked by thermal curing, ultraviolet curing, or chemical activation without causing crosslinking or curing of the yield-stress support bath material.[[.]]

Claim 16. (currently amended) The system  of claim 14, wherein the cross linkable material comprises at least one of: an epoxy-based conductive material, SU-8 resin, or polydimethylsiloxane.  

Claim 21. (currently amended) A method of forming a hydrophobic shear-thinning yield-stress support bath material, the method comprising: 
mixing a mass of hydrophobic fumed silica nanoparticles in a volume of mineral oil, the hydrophobic fumed silica nanoparticles having an average diameter of between about 5 nm and about 50 nm and having a concentration in the volume of mineral oil of between about 4% (w/v) and about 8% (w/v); 
allowing aging of the mixture of the hydrophobic fumed silica nanoparticles and the mineral oil for at least one day to form a stable colloidal suspension of the hydrophobic fumed silica nanoparticles in the mineral oil; and 
centrifuging the stable colloidal suspension of the hydrophobic fumed silica nanoparticles in the mineral oil to substantially remove any [[entrained]] entrapped bubbles and form the yield-stress support bath material, such that the hydrophobic fumed silica nanoparticles intermolecularly connect with each other to form hydrophobic fumed silica aggregates with an average aggregate size of between about 100 nm and about 500 nm, and the yield-stress support bath experiences negligible structural change at temperatures from about 25 degree Celsius to  about 100 degrees Celsius, 
wherein, in a non-stress condition, the hydrophobic fumed silica aggregates cause the yield-stress support bath material to behave in a solid-like manner, 
wherein, when an external shear stress is applied to a portion of the yield-stress support bath material by movement of a printing nozzle through said portion of the yield-stress support bath material, a localized stress condition causes the hydrophobic fumed silica aggregates to disperse into the mineral oil and the yield-stress support bath material to behave in a liquid-like manner in said portion of the yield-stress support bath material, allowing printing into said portion of the yield-stress support bath material of a hydrophobic printing ink,
wherein, after printing of the hydrophobic printing ink into said portion of the yield-stress support bath material and after removal of the printing nozzle from said portion of the yield- stress support bath material, the localized stress condition is removed and the hydrophobic fumed silica nanoparticles again aggregate together to form the hydrophobic fumed silica aggregates having the average aggregate size of between about 100 nm and about 500 nm, causing the yield- stress support bath material to behave in a solid-like manner such that the hydrophobic printing ink forms an intermediate article in said portion of the yield-stress support bath material, 
wherein the yield-stress support bath material, when the localized stress condition is removed, has sufficient rheological properties to cause a size and a shape of the intermediate article to remain substantially unchanged without curing or cross-linking the hydrophobic printing ink.  

Claim 27. (currently amended) The method of claim 21, wherein the hydrophobic printing ink  comprises a cross linkable material.  

Claim 28. (currently amended) The method of claim 27, wherein the hydrophobic printing ink , once formed as the intermediate article in the yield-stress support bath material, can be cross-linked by thermal curing, ultraviolet curing, or chemical activation without causing crosslinking or curing of the yield-stress support bath material.  

Claim 33. (currently amended) A system used for three-dimensional (3D) printing, the system comprising a hydrophobic shear-thinning yield-stress support bath and a hydrophobic printing ink, and the hydrophobic shear-thinning yield-stress support bath material comprising: 
a volume of a mineral oil; and 
a mass of hydrophobic fumed silica nanoparticles dispersed in the volume of the mineral oil to form a fumed silica-mineral oil mixture, a concentration of the hydrophobic fumed silica nanoparticles in the volume of the mineral oil being between about 4 % (w/v) and about 8% (w/v), the fumed silica nanoparticles having an average diameter of between about 5 nm and about 50 nm, 
wherein, allowing the fumed silica-mineral oil mixture to age for about one day causes the fumed silica-mineral oil mixture to form a stable colloidal suspension, 
wherein centrifuging the stable colloidal suspension removes entrained bubbles from the stable colloidal suspension to form the yield-stress support bath material, 
wherein, in a non-stress condition, the hydrophobic fumed silica nanoparticles in the yield-stress support bath material form a plurality of fumed silica aggregates having an average dimension of between about 100 nm and about 500 nm, 
wherein, when a printing nozzle is moved past a point along a printing path through the yield-stress support bath material, the printing nozzle causes localized shear thinning of a portion of the yield-stress support bath material by causing a portion of the plurality of fumed silica aggregates to disaggregate such that the [[a]] hydrophobic printing ink can be disposed at said point along the printing path, and 
wherein, when the printing nozzle is moved away from said point along the printing path in the yield-stress support bath material, the fumed silica nanoparticles nearby said point re-form one or more fumed silica aggregates, thereby encasing the disposed hydrophobic printing ink such that at least a portion of an intermediate article is formed and remains substantially unchanged during a time prior to curing or cross-linking the hydrophobic printing ink.  

Claim 34. (currently amended) The system  of claim 33, wherein the yield-stress support bath material has a light absorption rate of less than about 5% for light having a frequency between about 350 nm and about 1,000 nm.  

Claim 35. (currently amended) The system  of claim 8, wherein the yield-stress support bath material has a light absorption rate of less than about 5% for light having a frequency between about 350 nm and about 1,000 nm.  
(END)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 8, 21, and 33, Jin in view of Millar and Wang teaches a yield-stress support bath material having a mass of hydrophobic fumed silica nanoparticles in a volume of mineral oil, wherein the hydrophobic fumed silica nanoparticles have an average diameter of between about 5 nm and about 50 nm and having a concentration in the volume of mineral oil of between about 4% (w/v) and about 8% (w/v) (pages 3-7 of the OA mailed on 12/29/2021).  However, modified Jin does not specifically teach that, among other things, (1) the hydrophobic fumed silica nanoparticles form a plurality of fumed silica aggregates having an average dimension of between about 100 nm and about 500 nm, and (2) the hydrophobic silica nanoparticles reform one or more fumed silica aggregates such that at least a portion of an intermediate article made from the hydrophobic ink is formed and remains substantially unchanged during a time prior to curing or cross-linking the hydrophobic ink. 
Whitby (Whitby et. al. “Understanding the role of hydrogen bonding in the aggregation of fumed silica particles in triglyceride solvents,” Journal of Colloid and Interface Science, volume 527, 2018, pages 1-9, available in public on 12 May 2018) teaches that fumed silica nanoparticles form an aggregated form of network in triglyceride solvents (i.e., oil) (abstract, graphical abstract, FIGURE 1). 
Although modified Jin further in view of Whitby teaches that hydrophobic fumed silica particles in a mineral oil solvent form a plurality of fumed silica aggregates of network and thicken the solvent, it would NOT be obvious to use the hydrophobic shear-thinning yield-stress support bath material having the hydrophobic fumed silica particles (or aggregates) in a hydrophobic media (for example, mineral oil) for 3D printing of a hydrophobic printing ink. Of note, Jin and Millar teach a non-hydrophobic yield-stress support bath material (Jin: aqueous solution having laponite, page 20058; Millar: gelled ionic liquid, claims 9-11). 
Furthermore, the Instant Application discloses unexpected results and improvements in the 3D printing system in the use of the hydrophobic yield-stress support bath material and the hydrophobic ink - when printing in a fumed silica support bath, due to its hydrophobic properties, the interfacial tension between fumed silica suspension (i.e., hydrophobic shear-thinning yield stress support bath material) and liquid PDMS (i.e., hydrophobic printing ink) is comparatively low, which enables the PDMS filament (e.g., having a diameter of approximately 250 μm) to stably keep its original shape at liquid state (without solidification) for a relatively long time (e.g., about 24 hours) (Instant Specification: [0069], FIGUREs 8G-8J).
Therefore, modified Jin further in view of Whitby does not teach, suggest, or motivate all the claimed limitations of claims 8, 21, and 33. Thus, claims 8, 21, and 33 are allowed, and claims 13-16, 26-29, 34-36 are allowed as being dependent from claims 8, 21, or 33. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744